Case 1:21-cv-03226-AT Document 20 Filed 06/17/21 Page 1of1

USDC SDNY
UNITED STATES DISTRICT COU |] DOCUMENT
SOUTHERN DISTRICT OF NEW Y |f ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 6/17/2021

SAMUEL & STEIN

David Stein (DS 2119)
1441 Broadway, Suite 6085
New York, New York 10018
(212) 563-9884

 

Attorneys for Defendant

Yony Sosa, on behalf of himself and all
other persons similarly situated,

Plaintiff, DOCKET NO. 21-cv-3226
(AT) (KHP)
- VS.
NOTICE OF MOTION

Sweet Shop Candies, Inc.,

 

 

Defendant.
PLEASE TAKE NOTICE that based upon the enclosed memorandum of law, as
well as such further pleadings and documents as may be filed and oral arguments as
the Court may permit or require, defendant will move this Court pursuant to Fed. R.
Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6) to bring the attached Motion to Dismiss
the complaint, on for hearing at such time and date as the Court may determine.

Dated: June 15, 2021

DENIED, without prejudice to renewal in a motion that complies with the Court’s
Individual Practices in Civil Cases.

SO ORDERED.

Dated: June 17, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
